Title: To Thomas Jefferson from Albert Gallatin, 28 April 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department 28th April 1806
                        
                        I have the honor to enclose a copy of certain resolutions adopted this day by the Commissioners of the
                            sinking fund, and to submit the propriety of authorising the purchase of stock in the manner proposed by the said
                            resolutions.
                  I have the honor to be with the highest respect Sir Your obedient Servant
                        
                            Albert Gallatin
                            
                        
                    